         Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 1 of 42




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 THE WEISER LAW FIRM, et al.,                                 CIVIL ACTION

        Plaintiffs,
                                                              NO. 19-2728-KSM
        v.

 MICHAEL HARTLEIB,

         Defendant.



                                        MEMORANDUM

MARSTON, J.                                                                   October 9, 2020

        This case involves over a decades’ worth of history and heated disputes between

Plaintiffs the Weiser Law Firm, P.C. (“the Firm”) and Robert Weiser, Esquire, and Defendant

Michael Hartleib. The thrust of Plaintiffs’ 325-page complaint, including exhibits, can be

summarized as follows: according to Plaintiffs, Hartleib has waged an all-out vendetta against

them, in retribution for their refusal to enter into a fee-sharing or consulting arrangement with

him and for the amount of attorneys’ fees Plaintiffs billed in a particular shareholder derivative

suit, which were deemed excessive. (Doc. No. 1.)

        Plaintiffs specialize in providing legal services in shareholder class actions and

shareholder derivative actions, and they allege that Hartleib, a former potential client, has

frequently (and improperly) inserted himself into litigations in which they were involved. (Id.)

In doing so, Hartleib has purportedly embarked on a campaign to publicly disparage and attack

Plaintiffs to judges, other members of the legal community, and current and prospective clients.

(Id.)

        In their complaint, Plaintiffs assert claims for abuse of process, defamation, intentional
         Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 2 of 42




infliction of emotional distress (IIED), negligent misrepresentation, intentional interference with

prospective contractual relations, and tortious interference with contract. (Id.) Plaintiffs also

seek a vexatious litigant order, to enjoin Hartleib from filing any action against Plaintiffs; from

making any filing or submission in any case, derivative suit, class action suit, or qui tam suit that

involves Plaintiffs; and from contacting any individual or entity about Plaintiffs, without first

obtaining leave of the court. (Id. at ¶ 170.)

       On August 23, 2019, Hartleib, a California resident, moved to dismiss the complaint for

lack of personal jurisdiction and improper venue. Hartleib argues that he has not engaged in any

acts that were expressly aimed at Pennsylvania and that there is no evidence that a substantial

part of the events or omission giving rise to Plaintiffs’ claims occurred in the Eastern District of

Pennsylvania. (Doc. Nos. 9, 15, 22, 32.)

       In opposition, Plaintiffs contend that there are sufficient minimum contacts between

Hartleib and Pennsylvania, citing a barrage of telephone calls and emails that Hartleib allegedly

directed to Pennsylvania and Hartleib’s sustained attacks upon Plaintiffs’ Pennsylvania-based

business, among others. (Doc. Nos. 12, 25.)

       Pursuant to this Court’s June 16, 2020 order (Doc. No. 30), the parties have engaged in

limited jurisdictional discovery and filed supplemental briefs (Doc. Nos. 32, 33). The Court held

oral argument on September 17, 2020.

       For the reasons discussed below, we grant Hartleib’s motion in part and deny it in part.

                                                  I.

       The following facts are pled in the complaint or included in Plaintiffs’ supplemental

brief, and taken in the light most favorable to Plaintiffs.

       The Weiser Law Firm is a Pennsylvania corporation with offices located in Berwyn,



                                                   2
         Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 3 of 42




Pennsylvania, and Weiser is a resident of Pennsylvania. (Doc. No. 1 at ¶¶ 1–3.) The Firm is a

legal service provider, specializing in shareholder class actions and shareholder derivative

actions, and Weiser’s law practice focuses primarily on shareholder derivative litigation. (Id. at

¶¶ 7, 10.)

        In November 2008, Hartleib, a California resident, emailed Bruce Murphy, an attorney

who had previously referred clients to the Firm. Hartleib discussed how the shares he owned in

Sprint Corporation and Nextel Communications lost value when the two companies merged to

become Sprint Nextel Corporation. (Id. at ¶¶ 11–12; id. at p. 66, Ex. 1.) Murphy forwarded

Hartleib’s email to Weiser and inquired whether Weiser thought a shareholder derivative action

could be brought on Sprint’s behalf. (Id. at ¶ 13; id. at p. 66, Ex. 1.) The Firm did not

recommend filing a derivative lawsuit at that time. (Id. at ¶ 14.)

        A few months later, in March 2009, a separate law firm filed a securities class action

against Sprint, based on the Sprint/Nextel merger. (Id. at ¶ 15.) Several other substantially

similar class action law suits were then filed and consolidated in Kansas Federal Court (the

“Sprint Securities Class Action”). (Id. at ¶ 16.)

        After the first suit against Sprint was filed, Murphy followed up with Weiser about

potential shareholder derivative claims that could be brought on Sprint’s behalf. (Id. at ¶ 18.)

This time, the Firm concluded that Sprint may have potential claims against its’ current and/or

former officers and directors, and asked Murphy if Hartleib or any other potential client was

interested in initiating the lawsuit. (Id. at ¶¶ 19–20.) Murphy responded that they were

interested. (Id. at ¶ 21.) Accordingly, on March 13, 2009, Weiser sent a draft shareholder

derivative complaint to Murphy, and Murphy circulated it to his actual or potential clients, which

the Firm understood as including Hartleib. (Id. at ¶¶ 23–24.)



                                                    3
         Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 4 of 42




        On March 26, 2009, Weiser and Hartleib spoke for the first time. During the call,

Hartleib claimed to have spent “hundreds of hours” investigating Sprint and that he had

previously provided separate counsel with the facts and analysis necessary to prosecute the

federal securities claims asserted against Sprint in the Sprint Securities Class Action. (Id. at ¶¶

27–28.) Hartleib also told Weiser that he was interested in seeking appointment as a lead

plaintiff in the Sprint Securities Class Action. (Id. at ¶ 29.) Last, Hartleib strongly implied

interest in sharing any attorneys’ fees the Firm might recover if it represented Hartleib in

connection with a shareholder derivative suit brought on Sprint’s behalf. (Id. at ¶ 30.) Hartleib’s

interest in a fee sharing arrangement was “extremely troubling” to Weiser. (Id. at ¶ 32.)

        After their conversation, Weiser decided that the Firm could not represent Hartleib in a

derivative action brought on behalf of Sprint due to a potential conflict of interest. (Id. at ¶ 31;

id. at p. 68, Ex. 2.) Weiser reasoned that any role Hartleib played in launching or prosecuting the

Sprint Securities Class Action against Sprint would preclude his participation as a plaintiff to a

derivative suit brought on behalf of Sprint. (Id.) The following day, Weiser communicated his

decision to Murphy, and Murphy informed Hartleib that neither his firm nor the Weiser Law

Firm would represent Hartleib in a shareholder derivative action brought on behalf of Sprint.

(Id. at ¶¶ 33–36; id. at p. 71, Ex. 3.)

        Thereafter, the Firm decided to represent Monica Ross-Williams on behalf of Sprint in a

shareholder derivative action filed in Kansas State Court. (Id. at ¶ 37.) In July 2011, another law

firm filed a separate shareholder derivative action on Sprint’s behalf and named Hartleib as the

representative plaintiff. (Id. at ¶ 38.)

        Hartleib reached out to Weiser in June 2011, two years after they last spoke, this time in

connection with a pro se shareholder derivative action he and other named plaintiffs filed on



                                                  4
         Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 5 of 42




behalf of Sirius XM Satellite Radio, Inc. (Id. at ¶¶ 39–40.) Hartleib sought to engage the Firm

as counsel for the plaintiffs in the Sirius derivative action (id. at ¶¶ 41–42; id. at pp. 95–97, Ex.

5), but Plaintiffs declined (id. at ¶ 43). Hartleib reiterated his request to Weiser a few months

later (id. at ¶ 44; id. at p. 99, Ex. 6), but Weiser never responded (id. at ¶ 45). In February 2012,

Hartleib contacted Weiser again, asking “are we going to do some business together or what?”

(Id. at ¶¶ 46–47; id. at p. 101, Ex. 7.)

        Weiser and Hartleib did not have contact again until 2016, when a majority of the Sprint

shareholder derivative lawsuits pending in the Kansas courts (including Ross-Williams’s suit)

achieved a collective settlement (the “Sprint Derivative Settlement”). (Id. at ¶ 48.) Hartleib was

a vocal opponent of the Sprint Derivative Settlement and the only Sprint derivative plaintiff to

not participate in it. (Id. at ¶ 49.)

        When the Firm and others sought the Kansas State Court’s final approval of the terms of

the Sprint Derivative Settlement, including attorneys’ fees for plaintiffs’ counsel, Hartleib filed a

pro se objection. (Id. at ¶ 50.) Hartleib also expressed his displeasure to Weiser when they

spoke over the phone on May 20, 2016, a week before the final approval hearing on the

settlement. (Id. at ¶¶ 51– 52.) Notwithstanding his opposition to the settlement, Hartleib

proposed to withdraw his formal objection if Weiser agreed to enter into a “consulting

agreement” with Hartleib. (Id. at ¶ 53.) Hartleib suggested that he would provide the Firm with

ideas for initiating lawsuits against corporate defendants, in exchange for receiving hundreds of

thousands of dollars. (Id.) Weiser was troubled by Hartleib’s proposition and declined to enter

into such an arrangement. (Id. at ¶ 54.)

        Hartleib appeared at the final hearing on May 26 before the Honorable James Vano in

support of his objection. (Id. at ¶ 55.) In mid-June 2016, Judge Vano approved the Sprint



                                                   5
            Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 6 of 42




Derivative Settlement, but only awarded approximately 10% of the attorneys’ fees requested, and

the parties appealed. (Id. at ¶¶ 61–62.)

          In February 2017, during the pendency of the appeal, the Firm discovered that Jeffrey

Silow,1 one of its’ contract attorneys who had performed document review during the Sprint

derivative litigation, had been disbarred in Pennsylvania decades earlier. (Id. at ¶¶ 59, 63, 66.)

Silow had been placed with the Firm through Abelson Legal Search, a Philadelphia-based legal

recruitment and placement firm. (Id. at ¶ 59.) Abelson had been “responsible for vetting the

credentials and bar status of the attorneys it placed” and “held Silow out . . . as a licensed

attorney in good standing.” (Id. at ¶ 60; see also Doc. No. 33 at p. 6 n.4.) After learning of

Silow’s disbarment, the Firm immediately alerted Judge Vano and the Kansas Appeals Court,

which was reviewing the attorneys’ fee award. (Id. at ¶ 66.) The reduced attorneys’ fee award in

the settlement was ultimately affirmed on appeal. (Id. at ¶ 67.)

          Once the Silow controversy was brought to light, Hartleib proceeded to “unleash[] a

deluge of abuse upon the Plaintiffs.” (Id. at ¶ 68.) For example, on March 6, 2017, Hartleib

emailed Weiser and copied eleven members of the bar,2 as well as the administrative assistant for

the Kansas State Court:

          Rob! I am a little confused! . . . It seems your statements to the Appellate Court
          were disingenuous at best. Shocking! . . . Ethical obligation, what a Saint [sic] . .
          . Your attempts, [sic] to obfuscate your chicanery in this case is galvanizing my
          convictions, strengthening my resolve to expose all of the corrupt parties in this
          case! This lawyer driven litigation must and will cease. Your temerity, to seek
          leave of the Appellate Court to reinstate fees, given what I have uncovered is
          quite frankly astonishing and provoking wrath.

(Id. at ¶ 69; id. at pp. 117–18, Ex. 12.)


1
    Silow used his son’s name, Alexander, “to perpetrate his deception.” (Id. at ¶ 63.)
2
 Hartleib copied Alfred Yates, who Hartleib admits is an attorney based in Pittsburgh, as well as two
other employees of the Firm. (See id. at p. 117, Ex. 12; Doc. No. 33 at p. 10.)

                                                       6
         Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 7 of 42




        That same day, Hartleib called Ross-Williams, who Plaintiffs represented in the Sprint

derivative action, and “verbally harassed and threatened” her. (Id. at ¶ 71.) For example,

Hartleib told Ross-Williams that the Firm was a “criminal enterprise” and not serving her

interests as a Sprint shareholder. (Id.) Ross-Williams felt “shocked, disturbed, harassed and

threatened” during the call, and asked Hartleib not to contact her again. (Id. at ¶¶ 73–74; see

also id. at pp. 120–23, Ex. 13.) Nonetheless, the following day, Hartleib emailed Ross-Williams,

copying fifteen members of the bar3 and the Kansas State Court’s administrative assistant:

        Dear Ms. Williams, it was a pleasure speaking with you this evening . . . I find it
        unconscionable that your attorneys failed to inform you of Judge Vano’s rulings
        or that an Appeal was filed on your behalf. I do believe that you are a[n]
        unwitting victim of their fraud committed against the Court. As we discussed
        they have submitted millions of dollars in fraudulent billing in your case. As I
        informed you that this was not just my opinion, the Judge in your case came to a
        similar conclusion. In fact, your attorney has now admitted to at least 1.6 million
        dollars in fraudulent bills submitted to the Court . . . I am no expert, but when a
        Firm admits criminal acts in a case I believe they are obligated to notify you as
        the Plaintiff. Mr. Weiser and his Firm have already contacted their Bar
        associations and other Courts to report their criminal acts. I have contacted the
        district attorney’s offices in Pennsylvania and Kansas and will be filing formal
        complaints . . . As you can see by the letters from Mr. Weiser they are in a lot of
        trouble, but claim they are victims of Mr. Silow. I will provide incontrovertible
        proof that Mr. Weiser et. al. is just as guilty as Mr. Silow. This is just the tip of
        the iceberg.

(Id. at ¶ 77; id. at pp. 125–26, Ex. 14.)

        In response, Plaintiffs sent Hartleib a cease-and-desist letter, which Hartleib ignored.

Hartleib also emailed Weiser, fifteen members of the bar4 and the Kansas State Court’s

administrative assistant:

        For you to characterize [the phone call with Ross-Williams and follow-up email]
        as harassment is another blatant attempt to distract and obfuscate your fraudulent

3
  Again, Hartleib copied Yates (located in Pittsburgh) and at least two other employees of the Firm. (See
id. at p. 125. Ex. 14.)
4
  Hartleib again included Yates (based out of Pittsburgh) and at least two other employees of the Firm on
the email. (See id. at p. 129, Ex. 14.)

                                                    7
         Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 8 of 42




        acts and bastardization of the judicial system. I caution you, that by coercing your
        ‘client’ to misstate facts regarding our call will only inflict additional damage to
        what little credibility you have left. You Sir, and your coconspirators are the ones
        that need to Cease and Desist. Your so-called ‘client’ is representing my interest
        and her attorneys are corrupt, therefore I will neither Cease nor Desist. As far as
        your not so vailed [sic] threat that Ms. Williams ‘reserves all of her rights’, if you
        are threatening legal action against me, feel free, I will be happy to waive service
        to expedite said action. I find the prospects of discovery quite compelling. Your
        threats do nothing but, strengthen my resolve and galvanize my convictions. Call
        it a personality defect! Instead of wasting my time, I would suggest you consult
        an ethics attorney, that’s right, you already have!

(Id. at ¶ 79; id. at p. 129, Ex. 14.)

        Because of Hartleib’s harassing conduct, the Kansas Appeals Court issued a protective

order on March 30, 2017, prohibiting Hartleib from contacting Ross-Williams. (Id. at ¶ 80.) On

two separate occasions, Hartleib sought to have the protective order lifted, but those motions

were denied. (Id. at ¶¶ 81–82.) After the Firm opposed one such attempt, Hartleib emailed

Weiser and copied eight other members of the bar (including other employees of the Firm):

        Rob, your ability to set the bar at new lows, never disappoints! . . . Your attempt
        to mislead the Appellate Court with incomplete records might be your standard
        operating procedure, but I believe it will cost you when I seek sanctions. Your
        personal attacks smack of desperation, they do nothing to dissuade me, in fact
        they galvanize my convictions and strengthen my resolve! . . . Your ill-advised
        actions, and ad-hominem attacks are making the Weiser Firm radioactive!

(Id. at ¶ 83; id. at p. 131, Ex. 15.)

        Plaintiffs also allege that, as part of Hartleib’s campaign against Plaintiffs, Hartleib gave

a tip to the Wall Street Journal about Silow’s disbarred status in Pennsylvania, his role as a

document reviewer in the Sprint derivative action, and that Plaintiffs received only 10% of the

requested attorneys’ fees in the Sprint Derivative Settlement, leading to a highly-publicized

article. (Id. at ¶¶ 85–87.)

        In addition, Plaintiffs claim that on April 25, 2017, Hartleib mailed several copies of an

“anonymous” letter strewn with profanities to six Court of Common Pleas of Chester County


                                                  8
           Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 9 of 42




judges, which was forwarded to Weiser the following day. (Id. at ¶¶ 89–92; id. at pp. 137–43,

Ex. 17.)

        Hartleib’s vendetta against the Firm continued into early 2018, when he telephoned

Abelson Legal Search located in Philadelphia—the organization that had placed Silow at the

Firm and who the Firm had sued in the aftermath of learning about Silow’s disbarment. (Doc.

No. 33.) After the call, Hartleib emailed Cathy Abelson, explaining:

        I am the person who has exposed the fraud committed by the Weiser firm in the
        case that has brought Mr. Silow’s criminal past and disbarred status into focus . . .
        Their actions in this case are truly unconscionable . . . they have filed multiple
        purjurious [sic] declarations and will stop at nothing to protect their duplicitous
        acts and criminal enterprise . . . I am hopeful that we can work together and
        facilitate a cross-complaint against the Weiser firm . . . I know where the bodies
        are buried and intend to dig them up.

(Doc. No. 33-3 at p. 2.) Abelson questioned Hartleib’s motivation for contacting the search firm.

Hartleib responded that he could help Abelson “defeat” the Firm in the Firm’s suit against

Abelson, and referred to the cease-and-desist letters hung on his office wall “as troph[ies]

commemorating [his] accomplishments exposing corrupt firms such as (Weiser) et.al. [sic].” (Id.

at p. 4.) Hartleib concluded,

        I can facilitate a cross-complaint that could lead to the demise of the Weiser Firm
        and damages for Abelson . . . Weiser et.al. [sic] are corrupt and inept. After all, a
        layperson has defeated and humiliated them, and I am far from finished. I predict
        when over certain attorneys may not be practicing law in the future.

(Id. at pp. 4–5.)

        On February 24, Hartleib emailed the Abelson Search Firm a third time, writing:

        I just found out [Weiser’s] firm was appointed lead in a huge nationwide suit. I
        will be working tonight and tomorrow on an Amicus Brief, whereby I will inform
        the court of his criminal acts in the Sprint case, ongoing PA Bar investigation and
        forthcoming Order from the Kansas Court of Appeals. His firm is unfit to be lead
        Counsel in any representative suit at this time.

(Id. at p. 3.) Undeterred by a lack of response, on June 2, Hartleib emailed Abelson yet again,


                                                  9
        Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 10 of 42




asking “are you interested in working together to commence an action against the Weiser firm?

Why won’t you have your attorneys contact me?” (Id. at p. 6.)

       Meanwhile, Hartleib simultaneously initiated contact with Thomas Goggin, a Detective

Sergeant at the Chester County District Attorney’s Office in Chester County, Pennsylvania.

(Doc. No. 33 at p. 7.) On March 13, 2018, Hartleib told Detective Goggin “the Weiser firm is

claiming to be victim of Mr. Silow, when there is irrefutable proof they knew of Mr. Silow [sic]

fraud and conspiracy against the court.” (Doc. No. 33-3 at p. 8.) The following day, Hartleib

responded to Detective Goggin’s follow-up questions, emphasizing that “the Weiser firm knew

exactly who Silow was and the Weiser [sic] was lying.” (Id. at p. 7.) A week later, on March

22, Hartleib told Detective Goggin: “Weiser knew exactly who Silow was! I was hopeful

[Abelson] would want to work together but I have not heard back from there [sic] lawyers. I am

going to bring a civil suit against Weiser. Were you able to find the misdemeanor charges

against Silow!” (Id. at p. 9.) Detective Goggin informed Hartleib that he did not “have anything

new to report” but would “get back to [him].” (Id.)

       About two months later, in May 2018, Hartleib circulated the Kansas Appeals Court

opinion upholding the reduced attorneys’ fees award to Detective Goggin and asked: “Were you

ever able to find the charges filed against Silow? I can’t believe that the[y] can commit perjury

and try to defraud the court and Sprint and walk away with 450k . . . Alexander Silow [Jeffrey

Silow’s son] knew and was likely receiving payments from Weiser.” (Id.) Hartleib also said that

he was going to file a Bar complaint and commence a civil action, though he did not specify

whether such action would be taken against Weiser or Alexander Silow. (Id.) Six months later,

Hartleib had clearly not let the subject die, emailing Detective Goggin yet again “to see if any

action was taken by [Goggin’s] department.” (Doc. No. 33 at p. 8.)



                                                10
         Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 11 of 42




        At the same time, Hartleib’s emails to Weiser and others about Plaintiffs continued

unabated. For example, on May 19, 2018, Hartleib emailed Weiser and eight other members of

the bar: “Plaintiff Counsel, and I use this term loosely, when making false allegations against a

party I would suggest you at least get it right. I am no expert, but I am pretty sure it would be

libelous! I will demonstrate its proper use posthaste!” (Doc. No. 1 at ¶ 93.) Further, on June 2,

2018, Hartleib emailed Weiser, eleven other members of the bar (including other employees of

the Firm), and the Kansas State Court’s administrative assistant regarding media coverage of a

State Street lawsuit (which Plaintiffs were not involved in), stating:

        It is clear that the Plaintiff’s Bar is rife with corruption, in both Class Action and
        Derivative cases. Much like the fraud Weiser et.al. [sic] committed in the ‘Ross-
        Williams’ case, it appears to be standard operating procedure for many firms to
        submit millions in fraudulent fee requests upon the Court . . . At present, it
        appears Weiser et.al. [sic] has not been out done, as there is no mention of the
        unlicensed practice of law by a convicted felon using an alias. I will be
        contacting the Special Master, and filing an Amicus Brief in the State Street case
        to inform them of the chicanery that has taken place in the ‘Ross-Williams’ case.
        Although entirely unrelated, it presents a troubling pattern of fraud and corruption
        in these lawyer driven cases . . . The actions of Weiser et.al. [sic] and the Firms in
        the State Street case is the very definition of Racketeering[.]

(Id. at ¶ 94; id. at p. 148, Ex. 19.)

        In the midst of all this, Hartleib began inserting himself into the Firm’s pending

litigations. (Id. at ¶¶ 95–96.) In In re Equifax, Inc. Derivative Litigation (N.D. Ga.), Plaintiffs

sought to be appointed as Co-Lead Counsel, and Hartleib tried to thwart their appointment by

filing an amicus brief. (Id. at ¶ 101; id. at pp. 153–62, Ex. 21.) In doing so, Hartleib unleashed a

host of allegations, including that the Firm “lied, misl[ed] the court,” “used an unfit plaintiff,”

engaged “in fraudulent billing,” operated a “criminal enterprise,” and displayed “hubris and utter

contempt for the Court.” (Id. at ¶¶ 102–03.) Hartleib posited: “[W]hat is going on at the Weiser

firm? Either they are corrupt, or entirely inept[.]” (Id. at ¶ 105.) Ultimately, the court denied

the Firm’s motion to be appointed co-lead counsel, and Hartleib “took credit for this result.” (Id.

                                                  11
           Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 12 of 42




at ¶ 109.)

          Hartleib also attempted to interject in In re Big Lots, Inc. Shareholder Litigation (S.D.

Ohio), after settlement of the derivative claims had already received preliminary approval. The

court granted final approval to the settlement on August 28, 2018, and in its opinion, noted that

Hartleib had emailed the court to raise concerns about the Firm’s billing practices:

          On August 24, 2018, well after the time to object and the fairness hearing took
          place, the Court received an email from [Hartleib], a shareholder who had an
          interest in a different case involving The Weiser Firm . . . Hartleib raised concerns
          over Weiser’s billing practices in this prior case and stated that he wanted to
          inform the Court so that it could scrutinize the fee request in this case . . . Hartleib
          does not indicate that he is a shareholder in Big Lots or otherwise an interested
          party in this case. Furthermore, the Court always scrutinizes the billing records of
          plaintiffs’ counsel before approving fee awards.

(Id. at ¶¶ 110–15; id. at pp. 182–94, Ex. 25.)

          Hartleib allegedly targeted In re CenturyLink Sales Practices and Securities Litigation

(D. Minn.) next, a consolidated derivative action in which the law firm of Bragar Eagle &

Squire, P.C. moved to be appointed lead counsel and proposed that the Weiser Law Firm be

included as part of its support structure. (Id. at ¶¶ 116–18.) Even though the Firm was not

seeking appointment as lead counsel, Hartleib filed an amicus brief in opposition of its

appointment to “inform [the] Court of ongoing troubling actions by” the Firm. (Id. at ¶¶ 117–

18.) On March 6, 2019, he attended a hearing before the court, reiterating his accusations against

the Firm, stating, “I know for a fact that the Weiser firm knew who Mr. Silow was and that will

come out, you know, during the course of the litigation . . . These firms, when these firms are up

to no good, when they are billing illusory hours . . .” (Id. at ¶¶ 129, 131; id., Ex. 27.) After the

hearing, Hartleib forwarded his amicus brief to the Kansas State Court’s administrative assistant

and copied other members of the bar who had been involved in the Sprint derivation action,5


5
    This included Yates (based out of Pittsburgh) and two other employees of the Firm. (See id. at p. 264,

                                                      12
           Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 13 of 42




writing: “I thought that the Honorable Vano would be interested to know that my quest to

expose lawyer driven litigation and corruption rife throughout the Plaintiffs Bar continues.” (Id.

at ¶¶ 134–36; id. at pp. 264–65, Ex. 28.) Ultimately, the CenturyLink court appointed as lead

counsel Bragar Eagle & Squire, whose proposed support structure included the Firm. (Id. at ¶

143.)

           Finally, Hartleib initiated his own lawsuit against Plaintiffs in Kansas State Court,

asserting claims for legal malpractice/breach of fiduciary duty, violation of the Kansas Consumer

Protection Act, and abuse of process. (Id. at ¶ 159; id. at pp. 308–21, Ex. 33.) After its removal

to federal court, the District of Kansas court dismissed the case and denied reconsideration, and

Hartleib appealed.

           Plaintiffs argue that, taken together, the allegations and evidence proffered detailing

Hartleib’s actions towards Plaintiffs in Pennsylvania demonstrate that personal jurisdiction and

venue are proper in this case. (Doc. Nos. 12, 25, 33.)

                                                    II.

           Under Federal Rule of Civil Procedure 12(b)(2), a defendant may move to dismiss a

claim for lack of personal jurisdiction. Fed. R. Civ. P. 12(b)(2). “The burden of demonstrating

the facts that establish personal jurisdiction falls on the plaintiff,” Metcalfe v. Renaissance

Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009) (internal quotation marks and citations omitted),

and the plaintiff must do so with “reasonable particularity,’” Batista v. O’Jays, Inc., Civil Action

No. 18-0636, 2019 WL 400060, at *3 (E.D. Pa. Jan. 30, 2019) (quoting Mellon Bank PSFS, Nat’l

Ass’n v. Farino, 960 F.3d 1217, 1223 (3d Cir. 1992)). When a court does not hold an evidentiary

hearing, as is the case here, the plaintiff need only state a prima facie case of personal



Ex. 28.)

                                                    13
        Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 14 of 42




jurisdiction. D’Jamoos ex rel. Estate of Weingeroff v. Pilatus Aircraft Ltd., 566 F.3d 94, 102 (3d

Cir. 2009); Metcalfe, 566 F.3d at 330.

       In reviewing a 12(b)(2) motion, “‘a court must accept all of the plaintiff’s allegations as

true and construe disputed facts in favor of the plaintiff.’” Lionti v. Dipna, Inc., Civil Action No.

17-01678, 2017 WL 2779576, at *1 (E.D. Pa. June 27, 2017) (quoting Pinker v. Roche Holdings,

Ltd., 292 F.3d 361, 368 (3d Cir. 2002)); see also Metcalfe, 566 F.3d at 330; Toys “R” Us, Inc. v.

Step Two, S.A., 318 F.3d 446, 457 (3d Cir. 2003). Nonetheless, “once a defendant has raised a

jurisdictional defense, the plaintiff must prove by affidavits or other competent evidence that

jurisdiction is proper.” Metcalfe, 566 F.3d at 330. A plaintiff may not merely rely on the

allegations in the complaint to establish that jurisdiction exists. See Lionti, 2017 WL 2779576, at

*1; Pendergrass-Walker v. Guy M. Turner, Inc., Civil Action No. 16-5630, 2017 WL 2672634,

at *3 (E.D. Pa. June 21, 2017); Goodway Grp. v. Sklerov, Civil Action No. 18-0900, 2018 WL

3870132, at *3 (E.D. Pa. Aug. 15, 2018); Gutierrez v. N. Am. Cerruti Corp., Civil Action No.

13-3012, 2014 WL 6969579, at *2 (E.D. Pa. Dec. 9, 2014); Yearwood v. Turner Constr. Co.,

Civil Action No. 09-5945, 2011 WL 570003, at *2 (E.D. Pa. Feb. 15, 2011).

       A. Personal Jurisdiction Legal Standard

       A district court may exercise personal jurisdiction over a non-resident defendant to the

extent permitted by the law of the state in which the court sits. O’Connor v. Sandy Lane Hotel

Co., 496 F.3d 312, 316 (3d Cir. 2007); see also Mellon Bank, 960 F.2d at 1221. Pennsylvania’s

long-arm statute extends jurisdiction over a non-resident defendant who causes “harm or tortious

injury in the Commonwealth by an act or omission outside the Commonwealth,” see 42 Pa.

Const. Stat. Ann. § 5322(a)(4); see also Eubanks v. Filipovich, Civil Action No. 12-4299, 2012

WL 6731123, at *2 (E.D. Pa. Dec. 27, 2012), or who transacts business within the



                                                 14
         Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 15 of 42




Commonwealth, see 42 Pa. Const. Stat. Ann. § 5322(a)(4); Cerciello v. Canale, Civil Action No.

12-6933, 2013 WL 3939580, at *5 (E.D. Pa. July 3, 2013). The statute also authorizes courts to

assert personal jurisdiction to the fullest extent allowed under the United States Constitution. 42

Pa. Const. Stat. Ann. § 5322(b); see also O’Connor, 496 F.3d at 316; D’Jamoos, 566 F.3d at

102. Even though §§ 5322(a)(1) or (4) provide a basis for asserting personal jurisdiction over a

defendant, the exercise of such jurisdiction must still comport with the requirements of due

process. See Eubanks, 2012 WL 6731123, at *2; Cerciello, 2013 WL 3939580, at *6.

        Under the Due Process Clause of the Fourteenth Amendment, for a court to exercise

personal jurisdiction over a non-resident defendant, the defendant6 must “have certain minimum

contacts with [the state] such that the maintenance of the suit does not offend ‘traditional notions

of fair play and substantial justice.’” Int’l Shoe Co. v. State of Wash., Off. of Unemployment

Compensation & Placement, 326 U.S. 310, 316 (1945) (citation omitted); see also O’Connor,

496 F.3d at 316 (“[I]n determining whether personal jurisdiction exists, we ask whether, under

the Due Process Clause, the defendant has ‘certain minimum contacts with . . . [Pennsylvania]

such that the maintenance of the suit does not offend traditional notions of fair play and

substantial justice.’” (citation omitted)); D’Jamoos, 566 F.3d at 102 (same).

        There are two types of personal jurisdiction: general jurisdiction and specific

jurisdiction. O’Connor, 496 F.3d at 317. “General jurisdiction is all-purpose” in that it

6
 Hartleib spends over half of his supplemental brief discussing Plaintiffs’ contacts with California. (See
generally Doc. No. 32 at pp. 1–7; see, e.g., id. at p. 3 (“At the time this cause of action arose, Plaintiffs
were subject to jurisdiction in the state of California. It is Mr. Hartleib’s position . . . that they are still
subject to general jurisdiction in California[.]”); id. at p. 5 (“Plaintiffs’ substantial ongoing activities and
presence in the state of California greatly outweighs their corporeal presence in Pennsylvania.”); id. at p.
6 (“Plaintiffs’ entire argument that Mr. Hartleib’s alleged actions were directed at Pennsylvania is
contradicted by their overwhelming presence in California and their pleadings and exhibits.”). Given
Hartleib’s fixation with Plaintiffs’ contacts with California, we find it necessary to emphasize the
rudimentary principle that the personal jurisdiction inquiry focuses on the defendant’s contacts with the
forum, not the plaintiff’s.


                                                       15
        Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 16 of 42




“allow[s] a court to exercise jurisdiction over the defendant for any claim lodged against that

party.” PPG Indus., Inc. v. Jiangsu Tie Mao Glass Co., Ltd., 2:15-cv-00965, 2020 WL 1526940,

at *3 (W.D. Pa. Mar. 31, 2020). Because Hartleib is a citizen of California and is not at home in

Pennsylvania, Plaintiffs rightly do not argue that we have general jurisdiction over him.

        In contrast, specific jurisdiction exists where the claims arise from or relate to the

defendant’s contacts with the forum state. IMO Indus. v. Kiekert AG, 155 F.3d 254, 265–66 (3d

Cir. 1998). “Because this analysis depends on the relationship between the claims and contacts,

we generally evaluate specific jurisdiction on a claim-by-claim basis.” Marten v. Godwin, 499

F.3d 290, 296 (3d Cir. 2007) (citation omitted); see also Vizant Tech., LLC v. Whitchurch, 97 F.

Supp. 3d 618, 628 (E.D. Pa. 2015). Under the traditional test, to determine whether specific

jurisdiction exists, courts in this Circuit consider whether (1) the defendant “purposefully

directed its activities at the forum”; (2) the litigation “arise[s] out of or relate[s] to at least one of

those activities”; and (3) if “the exercise of jurisdiction otherwise comports with fair play and

substantial justice.” O’Connor, 496 F.3d at 317 (internal quotation marks and citations omitted);

see also D’Jamoos, 566 F.3d at 102.

        In addition, the Supreme Court has endorsed a separate specific jurisdiction test for

intentional tort claims, “which places emphasis upon the effects of a defendant’s actions in the

forum state.” Vizant Tech., 97 F. Supp. 3d at 628 (citing Calder v. Jones, 465 U.S. 783 (1984))

(emphasis added). The Third Circuit has instructed that, under the Supreme Court’s Calder v.

Jones decision, a plaintiff may demonstrate that personal jurisdiction exists if he or she shows:

“(1) the defendant committed an intentional tort; (2) the plaintiff felt the brunt of the harm in the

forum such that the forum can be said to be the focal point of the harm suffered by the plaintiff as

a result of that tort; and (3) the defendant expressly aimed his tortious conduct at the forum such



                                                    16
        Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 17 of 42




that the forum can be said to be the focal point of the tortious activity.” Marten, 499 F.3d at 297

(quoting IMO Indus., 155 F.3d at 265–66) (emphasis added); Remick v. Manfredy, 238 F.3d 248,

258 (3d Cir. 2001). This is known as the “effects test.” Marten, 499 F.3d at 297.

       The “effects test” allows a plaintiff to “demonstrate a court’s jurisdiction over a

defendant even when the defendant’s ‘contacts with the forum alone . . . are too small to comport

with the requirements of due process’ under [the] traditional analysis.” Id.; see also IMO Indus.,

155 F.3d at 265 (explaining that Calder recognized that “the unique relations among the

defendant, the forum, the intentional tort, and the plaintiff may under certain circumstances

render the defendant’s contacts with the forum—which otherwise would not satisfy the

requirements of due process—sufficient”). That said, the Third Circuit has recognized that

“Calder did not change the fact that even in intentional tort cases the jurisdictional inquiry

‘focuses on the relations among the defendant, the forum, and the litigation.’” Id. (citation

omitted). “Nor did Calder carve out a special intentional torts exception to the traditional

specific jurisdiction analysis, so that a plaintiff could always sue in his or her home state.” Id.;

see also Marten, 499 F.3d at 298 (“[T]he state of a plaintiff’s residence does not on its own

create jurisdiction over nonresident defendants.”).

       Accordingly, the mere fact that a plaintiff suffers harm in the forum state is not enough to

give rise to personal jurisdiction in that state. See, e.g., id. at 297 (“Even if a defendant’s

conduct would cause foreseeable harm in a given state, such conduct does not necessarily give

rise to personal jurisdiction in that state.”); IMO Indus., 155 F.3d at 265 (“[J]urisdiction under

Calder requires more than a finding that the harm caused by the defendant’s intentional tort is

primarily felt within the forum.”); Vizant Tech., 97 F. Supp. 3d at 629 (“Calder’s test . . . is not

necessarily satisfied by the ‘mere allegation that the plaintiff feels the effect of the defendant’s



                                                  17
        Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 18 of 42




tortious conduct in the forum because the plaintiff is located there.’ (citation omitted)); Applied

Tech. Int’l, Ltd. v. Goldstein, No. Civ.A. 03-848, 2004 WL 2360388, at *3 (E.D. Pa. Oct. 20,

2004) (“[J]urisdiction in intentional tort cases will not lie automatically in the plaintiff’s home

state simply because the plaintiff feels the brunt of the harm there.” (citation omitted)).

       Rather, to establish that a defendant “expressly aimed” his conduct at the forum state, the

plaintiff must show “the defendant knew that the defendant would suffer the brunt of the harm

caused by the tortious conduct in the forum, and point to specific activity indicating that the

defendant expressly aimed its tortious conduct at the forum.” Marten, 499 F.3d at 297 (citation

omitted); IMO Indus., 155 F.3d at 266. Thus, “[s]imply asserting that the defendant knew the

plaintiff’s principal place of business was located in the forum [is] insufficient in itself to meet

[the expressly aimed] requirement.” Id. at 265.

       B. Specific Jurisdiction Analysis

       As noted above, we must analyze specific jurisdiction with respect to each of Plaintiffs’

seven claims. See Remick, 238 F.3d at 255 (“Such a determination is claim specific because a

conclusion that the District Court has personal jurisdiction over [a] defendant[] as to a particular

claim . . . does not necessarily mean that it has personal jurisdiction over that same defendant as

to [the plaintiff’s] other claims.”). We address each claim in turn, beginning with the two non-

intentional torts claims, which we analyze under the traditional test, and then the five intentional

tort claims, which we analyze under the Calder effects test.

Count I: Vexatious Litigant Order

       Plaintiffs seek to enjoin Hartleib from filing any action against Plaintiffs, making any

filing or submission in any case involving Plaintiffs, or contacting any person with respect to

Plaintiffs. Under 28 U.S.C. § 1651(a), a district court is permitted to enjoin vexatious litigants



                                                  18
          Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 19 of 42




“when it believes that the abusive conduct will continue if not restrained.” Whitewood v. Sec’y

Pa. Dep’t of Health, 621 F. App’x 141, 144 (3d. Cir. 2015); see also Wright v. JPMorgan Chase

Bank, Nat’l Ass’n, Civil No. 18-8311(RMB/AMD), 2019 WL 5587262, at *8 (D.N.J. Oct. 30,

2019) (“Courts in the Third Circuit have made clear that a pattern of groundless and vexatious

litigation will justify an order prohibiting further filings without permission of the court.’”

(quoting Chipps v. U.S. Dist. Ct. for the Middle Dist. of Pa., 882 F.2d 72, 73 (3d Cir. 1989)).

       Plaintiffs allege that a number of Hartleib’s acts provide the basis for entry of a vexatious

litigant order, including, inter alia, contacting and harassing Ross-Williams; sending “multiple

email missives” to Weiser and attorneys from other law firms involved in the Sprint Derivative

Settlement and to the Court; submitting amicus briefs and attending hearings in unrelated

litigations; and suing Plaintiffs for malpractice despite the fact that Hartleib was never their

client. (Doc. No. 1 at ¶ 172(a)-(o).)

       Under the traditional test, we must first determine whether Hartleib purposefully directed

his activities at Pennsylvania. To show that they have satisfied the purposeful availment prong,

Plaintiffs rely on Hartleib’s various communications with Weiser in Pennsylvania and the

anonymous letter he allegedly sent to Chester County judges, among others. (Doc. No. 12 at pp.

25–26.)

       Hartleib submits that he has never been to Pennsylvania (Doc. No. 9-2 at p. 2), but

ignores that Plaintiffs need not show that he “physically stepped into the forum state.” PPG

Indus., 2020 WL 1526940, at *4 (citing Burger King v. Rudzewicz, 471 U.S. 462, 476 (1985)).

During oral argument, Hartleib also boldly maintained that “wire-type communications,” such as

emails and phone calls, “do not qualify as purposefully directing activities to a forum.” (Oral

Argument Tr. at 13:4–7.) Hartleib is mistaken. The Third Circuit has held that “mail and



                                                  19
        Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 20 of 42




telephone communications sent by the defendant into the forum may count toward the minimum

contacts that support jurisdiction.” Grand Entm’t Grp., Ltd. v. Star Media Sales, Inc., 988 F.2d

476, 482 (3d Cir. 1993); see also PPG Indus., 2020 WL 1526940, at *4.

        Perhaps more to Hartleib’s point, “[t]he mere fact that email, phone calls, or regular mail

end up in the forum state is not enough to show purposeful availment.” Id. Rather, the plaintiff

must show that the defendant “deliberately reached into Pennsylvania to target . . . its citizens.”

Id. (citing O’Connor, 496 F.3d at 318). Ultimately, “the contacts need not be monumental—they

are called minimum contacts, after all—but they must be deliberate.” PPG Indus., 2020 WL

1526940, at *4 (citing O’Connor, 496 F.3d at 318).

        In evaluating Hartleib’s contacts with Pennsylvania, we do not consider the anonymous

letter sent to Chester County judges, since Hartleib has submitted an affidavit, averring that he

did not send the letter, and Plaintiffs do not proffer any evidence contradicting Hartleib’s

assertion. (See Doc. No. 9-2 at p. 2). See Kurz v. Holiday Hospitality Franchising, Civil Action

No. 19-2189, 2019 WL 5068646, at *2 (E.D. Pa. Oct. 9, 2019) (“To counter opposing affidavits,

plaintiffs may not repose upon their pleadings in this manner. Rather, they must counter

defendant’s affidavits with contrary evidence[.]” (internal quotation marks and citations

omitted)).

        Several of the emails Plaintiffs claim form the basis for seeking a vexatious litigant order

were not directed to Pennsylvania. For example, Plaintiffs assert that Hartleib directed many

emails in which he criticized and attacked Plaintiffs to the Kansas State Court’s administrative

assistant, other members of the bar, and Ross-Williams (a client of the Firm’s located in

Michigan)—none of whom Plaintiffs even attempt to allege lived in Pennsylvania.7


7
 We note, however, that Hartleib himself admits that Yates was copied on several of the emails, and that
Yates was based out of Pittsburgh. Further, the emails show that other members of the Firm were often

                                                   20
        Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 21 of 42




        In addition, Plaintiffs rely on communications between Hartleib and Weiser, in which

Hartleib purportedly reached out to Weiser in Pennsylvania concerning the Sprint derivative

action. (See Doc. No. 1 ¶ 172(b) (Hartleib “improperly sought a share of the Law Firm’s

attorneys’ fees from any Sprint derivative action in which he might be a plaintiff represented by

the Law Firm”); ¶ 172(c) (Hartleib “offered to withdraw his objection to the Sprint Derivative

Settlement in exchange for a consulting agreement with the Law Firm”).) Even if Hartleib’s

calls to Weiser constituted purposeful availment of Pennsylvania, Plaintiffs do not explain how

any of their causes of action—let alone their vexatious litigant order claim—arose out of those

two communications. Indeed, the only argument Plaintiffs make is that Hartleib sought to enter

into a fee sharing or consulting arrangement with Plaintiffs and because Plaintiffs declined,

Hartleib launched a campaign of harassment against them. Plaintiffs also rely on the fact that

Hartleib sought legal representation from Weiser in Pennsylvania (Doc. No. 12 at p. 27; Doc.

No. 25 at p. 8), but again Plaintiffs do not show how their vexatious litigant claim arises out of

those very early communications, especially when the parties did not have contact for years

afterwards—on its very face, any connection would be extremely attenuated. We conclude that

such communications are insufficient to establish personal jurisdiction.

        Plaintiffs also point to Hartleib’s communications with courts and his filings in other

shareholder litigations (see, e.g., Doc. No. 1 at ¶ 172(i) (Hartleib “opposed the Law Firm’s

application as co-lead counsel [sic] the Equifax Derivative Litigation” and submitted an amicus

brief); ¶ 172(j) (Hartleib “initiated ex parte communication with Judge Watson in the Big Lots

derivative litigation”); ¶ 172(k)-(l) (Hartleib submitted an amicus brief and appeared before the

court “in unsuccessful opposition to the Law Firm’s appointment as lead counsel in the


copied on the emails.


                                                 21
         Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 22 of 42




CenturyLink Derivative Litigation”)), but do not allege that any of those courts, judges, or cases

were located in Pennsylvania or otherwise explain how those communications and filings were

directed at Pennsylvania. Ultimately, Plaintiffs do not show how the other litigations in which

Hartleib inserted himself, or the litigation that Hartleib initiated against Plaintiffs,8 have any

nexus to Pennsylvania. Plaintiffs largely hang their hat on the fact that the Firm is a

Pennsylvania-based business and Weiser is a Pennsylvania resident, so the brunt of the harm was

felt in the forum. But Plaintiffs do not cite to any case holding that is enough to establish

personal jurisdiction.

        Last, in their supplemental brief, Plaintiffs claim that Hartleib’s emails to Abelson and

Detective Goggin “indicat[e] his clear intent to engage in baseless legal process against Plaintiffs

solely with the aim of abusing them.” (Doc. No. 33 at p. 9.) While the evidence shows that

Hartleib reached out to Abelson in Pennsylvania regarding filing a cross-complaint against

Plaintiffs, nothing appeared to come of it—no court filings, no new actions initiated, et cetera.

Indeed, Plaintiffs admit that settlement negotiations between Abelson and Plaintiffs began in

earnest in March 2018—shortly after Hartleib initially reached out to Abelson. (Compare Doc.

No. 33 at p. 6 n.4 with Doc. No. 33-3 at p. 2.) Although Hartleib’s emails to Detective Goggin

suggest that he may file a bar complaint and commence a civil action, it is unclear against whom

he would take such action—the Silows or Plaintiffs. Taking the facts in the light most favorable



8
  Plaintiffs also claim that the fact that they were served with Hartleib’s Kansas lawsuit in Pennsylvania
somehow establishes personal jurisdiction over Hartleib in Pennsylvania in this action but do not cite any
case law to support that contention. (Doc. No. 12 at p. 26; Doc. No. 25 at p. 9.) At least one court in this
Circuit has explicitly rejected such an argument. See Farkas v. Rich Coast Corp., Civil Action No. 2:13-
cv-00926, 2014 WL 550594, at *20 (W.D. Pa. Feb. 11, 2014) (in personal jurisdiction analysis over abuse
of process claim, rejecting plaintiff’s argument that the fact that she was served with process on a
Replevin action at her Pittsburgh residence establishes personal jurisdiction, and reasoning that “[t]he act
of serving process of the Replevin action on Plaintiff in the Western District is not sufficient to show that
[that defendant] purposefully directed the Replevin action at the Western District of Pennsylvania”).

                                                     22
        Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 23 of 42




to Plaintiffs, Plaintiffs have not shown that any action was actually commenced against them in

Pennsylvania.

       Significantly, Plaintiffs do not cite a single case in which the plaintiffs sought a vexatious

litigant order as an independent cause of action and in which the court found that the exercise of

personal jurisdiction was proper. Indeed, personal jurisdiction was not at issue in any of the

cases cited in Plaintiffs’ complaint, see, e.g., Fessler v. Sauer, 455 F. App’x 220, 224–35 (3d Cir.

2011) (noting that the plaintiff may not “file as many lawsuits as he wants until he gets the result

he wants”); Brow v. Farrelly, 994 F.2d 1027, 1030 (3d Cir. 1993) (vacating the district court’s

sua sponte order restraining the plaintiff from filing any subsequent lawsuits against the Virgin

Islands government or its officers in their official capacities and from ever filing any document

in the District Court of the Virgin Islands without prior approval); Chipps, 882 F.2d at 73

(involving a series of suits filed in the Middle District of Pennsylvania over the plaintiff’s

obligation to repay a student loan incurred while he was a student in Wilkes Barre, Pennsylvania

in which the Court of Appeals concluded that the plaintiff could not file any complaint or other

paper in any way concerning his attendance at college or his student loan); Drone Techs., Inc. v.

Parrot S.A., Civil Action No. 2:14-cv-00111-AJS, 2015 WL 4545291, at *3 (W.D. Pa. July 21,

2015) (awarding attorneys’ fees where the defendants “advanced ‘presumably false positions’

and engaged in ‘tactical and pervasive defiance’ of the Court”), or in their briefs (Doc. No. 12

pp. 25-27; Doc. Nos. 25, 33.)

       We dismiss Count I for lack of personal jurisdiction.

Count V: Negligent Misrepresentation

       Plaintiffs allege that Hartleib negligently misrepresented to multiple third parties—

including Plaintiffs’ client Ross-Williams and the Equifax and Big Lots courts—that Plaintiffs



                                                 23
        Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 24 of 42




were corrupt and inept in their legal and ethical practices. 9 (Doc. No. 1 at ¶¶ 208–21.) Plaintiffs

then plead that those third parties relied on these misrepresentations, and, as a result, Plaintiffs

suffered. (Id. at ¶¶ 203–22.)

        To state a negligent misrepresentation claim, a plaintiff must show that “(1) the defendant

made a misrepresentation of material fact, (2) with knowledge of its falsity, (3) with the intent to

induce the plaintiff to act on it, and (4) injury must result to the plaintiff, acting in justifiable

reliance on the misrepresentation.” Tredennick v. Bone, 323 F. App’x 103, 105 (3d Cir. 2008)

(citing Bortz v. Noon, 556 A.2d 555, 561 (Pa. 1999)) (emphasis added); see also Med.

Consultants Network, Inc. v. Cantor & Johnston, P.C., No. CIV.A. 99-0528, 2001 WL 10788, at

*4 (E.D. Pa. Dec. 27, 2000). As a preliminary matter, Plaintiffs do not explain how Hartleib’s

alleged misrepresentations to third parties, such as the courts in the Equifax and Big Lots

derivative litigations and their client, Ross-Williams, create or otherwise support a negligent

misrepresentation cause of action for Plaintiffs.

        Moreover, the sole case on which Plaintiffs rely to support their argument—PJI

Distribution Corp. v. Top of the Line Office Furniture, Civil No. 07-1551, 2007 WL 2667978

(E.D. Pa. Sept. 4, 2007)—is inapposite. In PJI Distribution Corp., two commercial entities (Top

of the Line Furniture (TOL) and National Furniture Brokers (NFB)) and their officers formed a

joint venture to acquire and resell Ernst & Young furniture. Id. at *1. One of their officers,

Doug Smith, contacted Tony Guhr to assist in finding a buyer for the furniture, and Guhr in turn

contacted potential buyer Ira Pressman in Pennsylvania. Id. Ultimately, Pressman, an officer for



9
  During oral argument, Plaintiffs’ counsel stated that “the misrepresentations that are made by Mr.
Hartleib related to whether Weiser was his lawyer and what occurred in the context of that purported
representation.” (Oral Argument Tr. 29:22–25.) That particular allegation is nowhere in Count V of the
complaint, but even if it were, it would not change our analysis below.


                                                    24
        Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 25 of 42




the plaintiff, PJI, learned that the furniture was 15 years old, contrary to his belief at the time of

contracting that the furniture was 10 years old. Id. at *2. Pressman demanded the return of PJI’s

deposit, but the sellers refused. Id.

        PJI claimed that the defendants committed the tort of negligent misrepresentation by way

of Smith’s email to Guhr, which stated that the furniture had been purchased or installed in 1997

or 1998 (10 years prior). Id. at *4. The court held that TOL purposefully directed its activities

toward Pennsylvania through this email, reasoning:

        By the time TOL sent this email to Guhr, it had already established Pressman as a
        potential buyer through Smith’s phone call. Therefore, TOL had to know that the
        information in the email would reach Pressman in Pennsylvania. Indeed it is
        reasonable to assume that TOL sent the email for the specific purpose of
        communicating with Pressman in Pennsylvania. Hence, the fact that TOL sent the
        information to Pennsylvania through an intermediary in Kansas is immaterial.

Id. (emphasis added). The court also concluded that the negligent misrepresentation claim arose

out of Smith’s email to Guhr, because PJI alleged it would not have entered into the contract

without Smith’s representation to Guhr and claimed that the age of the furniture was a

dispositive factor in its decision to enter into the contract. Id. at *5.

        Unlike in PJI—where it was reasonable to assume that Smith/TOL sent the email to Guhr

for the specific purpose of communicating with Pressman in Pennsylvania—Plaintiffs do not

argue, and presumably cannot argue, that the same is true here (i.e., that Hartleib only reached

out to the third parties for the specific purpose of communicating with Weiser and the Firm in

Pennsylvania). Thus, it is material that Hartleib directed his communications to individuals

located in other states, such as Georgia (Equifax court), Ohio (Big Lots court), and Michigan

(Ross-Williams), and not Pennsylvania. Further, to the extent Plaintiffs rely on the emails

Hartleib sent to third parties Abelson and Detective Goggin in Pennsylvania, they fail to explain

how their claims for negligent misrepresentation arise out of Hartleib’s communications with


                                                   25
        Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 26 of 42




those third parties. Because Plaintiffs were presumably not aware of Hartleib’s emails to

Abelson or Detective Goggin, they could not have been induced to rely upon the representations

in those emails (which, according to Plaintiffs, are false). Further, Plaintiffs do not cite to a

single case finding personal jurisdiction where a negligent misrepresentation claim arises entirely

out of a defendant’s contacts with third parties but where the plaintiff is injured as a result.

Accordingly, we dismiss the negligent misrepresentation claim for lack of personal jurisdiction.

                                                  ***

        We now turn to Plaintiffs’ five intentional tort causes of action: abuse of process,

defamation, IIED, intentional interference of prospective contractual relations, and tortious

interference with contract.

Count II: Abuse of Process

        In asserting that we have personal jurisdiction over their abuse of process claim, Plaintiffs

point to Hartleib’s threats to appear at hearings in unrelated cases across the country and his

filing of amicus briefs in such cases, which they claim were done to “to harass, embarrass, extort,

malign and denigrate Plaintiffs.” (Doc. No. 1 at ¶¶ 177–86.) In their supplemental brief,

Plaintiffs also rely on Hartleib’s attempts to work together with Abelson to facilitate a cross-

complaint to lead to the demise of the Firm and his threats to file a civil action against Plaintiffs.

(Doc. No. 33 at p. 9.)

        Vizant Technologies, LLC v. Whitchurch is instructive. There, the court held that

personal jurisdiction existed under both the traditional test and the effects test. Under the

traditional test, the court explained that, “[i]f, as plaintiffs plead, defendants did engage in

litigation and threats of litigation with the purpose of extorting money from Vizant, a

Pennsylvania-based company, then their conduct was ‘purposefully directed’ at Pennsylvania . . .



                                                  26
         Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 27 of 42




in that they targeted a company located within the forum.” 97 F. Supp. 3d at 634–35; see also

BTG Int’l Inc. v. Bioactive Labs., Civil Action No. 15-04885, 2016 WL 3519712, at *6 (E.D. Pa.

June 28, 2016) (concluding that “Defendants purposefully engaged in conduct directed at this

forum by sending letters to BTG in Pennsylvania threatening legal action and aiming ‘to extort

money from BTG’”). As for the effects test, the court explained that abuse of process is an

intentional tort and the plaintiffs pleaded that they ‘felt the brunt of the harm’ in Pennsylvania in

that Vizant, based in Pennsylvania, has suffered reputational and financial harm as a result.” Id.

at 635. Further, the tortious conduct was “expressly aimed” at Pennsylvania because the

plaintiffs alleged that the “defendants’ actions were meant to have an impact upon Vizant, which,

as defendants were aware, is headquartered in Pennsylvania.” Id.

        The Vizant court’s analysis applies with equal force here. Under the traditional test, if, as

Plaintiffs plead, Hartleib engaged in litigation and threats of litigation for the purpose of

extortion, he purposefully directed his conduct at Pennsylvania. Second, the abuse of process

claim arises out of such litigation and threats of litigation. (See, e.g., Doc. No. 1 at ¶ 183(a)–(g).)

Last, our exercise of personal jurisdiction over Hartleib for the abuse of process claim comports

with notions of fair play and substantial justice.10 Under the effects test, abuse of process is an


10
   “Generally, ‘[o]nce the plaintiff has made out a prima facie case of minimum contacts . . . the defendant
must present a compelling case that the presence of some other considerations would render jurisdiction
unreasonable.’” PJI Distribution Corp., 2007 WL 2667978, at *4 (quoting Grand Entm’t Grp., 988 F.2d
at 483). The Supreme Court has identified several factors for courts to consider in determining whether
the fair play and substantial justice prong is satisfied, including: “the burden on the defendant, the forum
State’s interest in adjudicating the dispute, the plaintiff’s interest in obtaining convenient and effective
relief, the interstate judicial system’s interest in obtaining the most efficient resolution of controversies,
and the procedural and substantive interests of other nations.” O’Connor, 496 F.3d at 324 (internal
quotation marks and citations omitted).

During oral argument, Hartleib only argued that it would be inconvenient for him to travel for California
to Pennsylvania to litigate here, and that it would be a “a great expense to defend the case in
Pennsylvania.” (Oral Argument Tr. 20:15–19) Notwithstanding the fact that a defendant is not
automatically entitled to defend himself in the most convenient or least burdensome forum, we observe
that Hartleib’s argument is, at best, weak, and, at worst, potentially disingenuous, given that he has

                                                     27
         Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 28 of 42




intentional tort and Plaintiffs plead that the Firm, a Pennsylvania-based company, suffered

financial harm in that it was “forced to expend enormous resources of time and money to

respond to Hartleib’s numerous oppressive communications, briefs, arguments and law suit.”

(Id. at ¶ 186.) As such, Plaintiffs have pleaded that they felt the brunt of the harm in

Pennsylvania. As in Vizant, Plaintiffs here allege that Harleib’s actions were meant to have an

impact on the Firm (see, e.g., id. at ¶ 185 (Hartleib used litigation tactics “to harass, extort,

malign, and denigrate Plaintiffs”)), which Hartleib was aware was based in Pennsylvania, and

therefore have met their burden of showing that Hartleib’s conduct was expressly aimed at

Pennsylvania. We deny Hartleib’s motion to dismiss for lack of personal jurisdiction as to the

abuse of process claim.

Count III: Defamation

        Next, Plaintiffs allege that Hartleib defamed them by attacking and disparaging them in

court filings in other shareholder litigations, in emails to courts and other members of the bar, in

a call and email to their client Ross-Williams, and in a letter allegedly sent to Chester County

judges. (Doc. No. 1 at ¶¶ 191–92.) In their supplemental brief, Plaintiffs also assert that

Hartleib’s emails to Abelson and Detective Goggin in Pennsylvania bolster their argument that

we have personal jurisdiction over their defamation claim. (Doc. No. 33 at pp. 9–10.)

        The two seminal Third Circuit cases concerning personal jurisdiction over defamation

claims are Remick v. Manfredy, 238 F.3d 248 (3d Cir. 2001) and Marten v. Goodwin, 499 F.3d

290 (3d Cir. 2007). In Remick, the plaintiff’s defamation claim arose out of two letters, both of

which were sent to the plaintiff in Pennsylvania. 238 F.3d at 257. The copies for the letters did


traveled to other states, such as Kansas, Minnesota, and Georgia, during the course of other litigations
discussed in the complaint. (See, e.g., Doc. No. 1 at ¶¶ 55, 129, 131; id., Ex. 27; Doc. No. 32 at p. 24.)
We find that there is not a compelling case against exercising jurisdiction over Hartleib in Pennsylvania.


                                                    28
        Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 29 of 42




not show any other Pennsylvania recipient. Id. However, the plaintiff alleged that two others

saw the letter, which was faxed to him at his office, lying in the fax machine. Id. at 257. The

Third Circuit concluded that the plaintiff satisfied the first two parts of the effects test, because

defamation is an intentional tort and the plaintiff sufficiently argued that he bore the brunt of the

harm in Pennsylvania, because his professional activities were based in Pennsylvania and the

allegedly defamatory letters questioned his professional ability. Id. at 258. However, the Third

Circuit found that the plaintiff did not show that the defendant had expressly aimed his conduct

at Pennsylvania and rejected the plaintiff’s argument that the fact that two others saw the fax

while it was lying in the machine meant that the fax was targeted at them or anyone in

Pennsylvania other than the plaintiff himself. Id. at 259.

       Likewise, in Marten, the Third Circuit held that the plaintiff had not satisfied the

expressly aimed requirement of the effects test, reasoning that nothing in the record indicated

that the defendants made defamatory statements or sent defamatory material to anyone in

Pennsylvania (other than, perhaps, the plaintiff). 499 F.3d at 298; see also Shafik, 2010 WL

2510194, at *7 (granting motion to dismiss for lack of personal jurisdiction where the plaintiff

did not indicate “where the allegedly defamatory statements were made, to whom the allegedly

defamatory statements were made, . . . or how the allegedly defamatory remarks impacted [him]

in the Commonwealth of Pennsylvania”).

       The Third Circuit’s holdings illustrate that “[w]hen a district court’s personal jurisdiction

over a defendant for a defamation claim is in dispute, ‘where defendants aimed their defamatory

statements is jurisdictionally significant.’ Absent allegations of ‘specific facts showing a

deliberate targeting of Pennsylvania,’ we cannot exercise personal jurisdiction.” Vizant Tech., 97

F. Supp. 3d at 632 (quoting Marten, 499 F.3d at 298) (emphasis added).



                                                  29
        Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 30 of 42




        In Vizant Technologies, the plaintiffs claimed that two of their former employees

defamed them. Id. at 623–24. One of the defendants emailed the company’s employees, its

leadership, and its investors to make allegedly defamatory remarks about the company, which

was based in Pennsylvania. Id. at 632. She also mailed postcards to individuals, some of whom

were located in Pennsylvania, and traveled to Pennsylvania to place defamatory statements on

cars parked at the company’s headquarters. Id. at 632–33. The other plaintiff sent an email to

company leadership in which she made defamatory statements about the CEO. Id. at 633.

Applying the effects test, the court determined that all three elements were satisfied: (1) each

defendant was alleged to have committed defamation, an intentional tort; (2) the plaintiffs, both

located in Pennsylvania, felt the harm there; and (3) “each defendant engaged in allegedly

defamatory conduct which she knew would reach individuals in Pennsylvania and which could

cause harm in Pennsylvania.” Id. (“Indeed, the conduct was specifically calculated to cause

harm in the Commonwealth.”).

        The facts of this case align more closely with Vizant than with Remick and Marten. This

is not a case where Hartleib never sent allegedly defamatory statements to Pennsylvania, or

where Weiser was the only recipient of such statements. Rather, Plaintiffs have shown that

Hartleib sent allegedly defamatory statements to Abelson in Pennsylvania and to Detective

Goggin in Pennsylvania.11 (See, e.g., Doc. No. 33-3 at p. 5 (calling Weiser “corrupt and inept”);

id. at p. 3 (accusing Weiser of having engaged in “criminal acts in the Sprint case”); id. at p. 2

(stating that the Weiser firm committed “fraud,” perjured themselves, and maintain a “criminal



11
  Hartleib admits that the evidence indicates that he reached out to Abelson and to Detective Goggin in
Pennsylvania. (See Oral Argument Tr. 13:12–16 (“That appears to be the case from the e-mail contacts,
that my client made first contact with Abelson.”); id. at 13:19–24 (admitting that the communications
available indicate that Harleib contacted Detective Goggin).


                                                   30
        Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 31 of 42




enterprise”); id. at p. 8 (suggesting Weiser engaged in criminal acts by stating that Weiser made

checks payable to Silow’s son, “making him a willing participant to his father’s crimes”).)

Hartleib also sent at least some of the allegedly defamatory emails to Yates, an attorney based in

Pittsburgh.12 Plaintiffs also contend that Hartleib knew Plaintiffs were located in Pennsylvania,

and Hartleib does not refute this assertion. Last, Plaintiffs pleaded that the allegedly defamatory

statements “injured Plaintiffs’ business and professional reputations,” and as a Pennsylvania

business and business owner respectively, they bore the brunt of the harm in the forum. (Doc.

No. 1 at ¶ 195; Doc. No. 12 at pp. 31–32.) Taken together, we find that Plaintiffs have met their

burden of establishing personal jurisdiction over the defamation claim by alleging Hartleib

committed an intentional tort, that Pennsylvania was the focal point of the harm, and that

Hartleib expressly aimed his tortious conduct at Pennsylvania.

Count IV: IIED

        Plaintiffs claim that “Hartleib’s insults, jeers, taunts, lies, affronts and abuses” have

“intentionally caused Weiser to suffer enormous stress, anxiety, sleep deprivation, depression,

anger and torment.” (Doc. No. 1 at ¶¶ 200–01.) To support their contention that we have

personal jurisdiction, Plaintiffs rely on Shafik v. Curran, Civil Action No. 1:09-cv-02469, 2010

WL 2510194 (M.D. Pa. June 17, 2010), a case in which the plaintiff, a resident of Pennsylvania,

brought an IIED claim related to actions committed by the defendant with respect to the

plaintiff’s participation in the defendant’s prospective senatorial campaign. Id. at *1. The

plaintiff alleged that the defendant intended to fund his own campaign with any amount

necessary and told the plaintiff that he would wire the plaintiff any necessary funds. Id. at *6.



12
   Hartleib also copied other attorneys with the Firm. Weiser, however, did not provide any evidence or
allegation as to where these attorneys practiced when Hartleib sent these emails.


                                                   31
        Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 32 of 42




The plaintiff also alleged that the defendant intended to use the plaintiff’s services for the

duration of the claim, all the while knowing that he had no intention of funding the campaign or

reimbursing the plaintiff. Id. Applying the effects test, the court held that personal jurisdiction

was proper in Pennsylvania, reasoning that the defendant knew the plaintiff operated from an

office in Pennsylvania, “and thus would bear the brunt of any failure to reimburse him for his

efforts in the forum state.” Id. (“If [the plaintiff] failed to pay vendors he had contacted on behalf

of the campaign, it is his Pennsylvania business and his Pennsylvania bank accounts that would

suffer.”). The court concluded that such allegations showed that the plaintiff felt the burden of

the tort in Pennsylvania and that the defendant expressly aimed his tortious conduct at

Pennsylvania. Id.

       Here, Plaintiffs allege that Hartleib knew Weiser resided in Pennsylvania and thus would

bear the brunt of any insults and lies broadcast to the legal community in Pennsylvania, where

his business was based. Like the Shafik court, we find that such allegations go to both the second

and third prongs of the effects test. In addition, even Hartleib acknowledges the flurry of emails

he sent directly to Weiser in Pennsylvania (Doc. No. 15 at p. 7; see, e.g., Doc. No. 1 at ¶ 88

(“What an embarrassment to the bar! See you in Court.”); id. at ¶ 83 (“Rob, your ability to set

the bar at new lows, never disappoints! . . . Your ill-advised actions, and ad-hominem attacks are

making the Weiser Firm radioactive!”), which provides further support for the expressly aimed

element as well. Therefore, we deny Hartleib’s motion to dismiss Plaintiffs’ IIED claim for lack

of personal jurisdiction.

Counts VI and VII: Intentional Interference with Prospective Contractual Relations and
Tortious Interference with Contract

       Plaintiffs assert that Hartleib has intentionally interfered with prospective contractual

relations (Count VI), but nowhere in their complaint have Plaintiffs specified a single


                                                 32
         Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 33 of 42




prospective contract with which Hartleib intentionally interfered.13 Plaintiffs only allege that

“Plaintiffs enjoy the valid ongoing expectation and reasonable likelihood of contractual relations

with fellow members of the plaintiffs’ bar in the securities and derivative litigation arena,” that

the Firm “partners with other firms in the vast majority of the cases in which it is involved,” and

that Hartleib has interfered with such relationships through his attacks on Plaintiffs, causing them

to suffer harm in Pennsylvania. (Doc. No. 1 at ¶¶ 228, 231–34; see also Doc. No. 12 at p. 36

(“Weiser lives and works in Pennsylvania, and the law Firm is a registered Pennsylvania

corporation with no out-of-state office, therefore Hartleib’s e-mails, letters, phone calls and

publications were necessarily aimed at injuring the Plaintiffs in Pennsylvania where they live and

work.”).) But merely alleging that Plaintiffs were injured in the forum is insufficient to establish

personal jurisdiction. See, e.g., Marten, 499 F.3d at 297. We cannot find that Hartleib

“expressly aimed” his conduct at Pennsylvania. See Wolk, 475 F. Supp. 2d at 506 (finding no

personal jurisdiction over intentional interference with prospective contractual relations claim as

to two of the defendants, where the plaintiff alleged that those defendants “published defamatory

statements with the purpose of ‘damaging plaintiff’s professional reputation, thereby preventing

future clients from hiring him and instead hiring some other aviation attorney who would be less

successful in litigating against them’”).




13
   Although Hartleib moved to dismiss under Rules 12(b)(2) and (3) and has not yet addressed any Rule
12(b)(6) issues for failure to state a claim—pursuant to the Honorable Mitchell S. Goldberg’s Order (Doc.
No. 8)—we observe that Plaintiffs’ intentional interference with prospective contractual relations would
likely fail under the Rule 12(b)(6) standard due to this very same defect. See Wolk v. Teledyne Indus.,
Inc., 475 F. Supp. 2d 491, 513 (E.D. Pa. 2007) (“Nowhere in his complaint, or in his response to these
defendants’ motion to dismiss, has [the plaintiff] specified one prospective contract with which these
defendants intentionally interfered. Instead, [the plaintiff] makes vague and general assertions alleging
that ‘the false publicity has caused potential clients, who otherwise would have sought his services, not to
hire plaintiff’ and . . . [that] ‘others in the defense bar have used it to damage plaintiff’s credibility with
courts, insurers, and clients.’ . . . [The plaintiff] has failed to state a cause of action against LB & B for
tortious interference with prospective contract/business relations.”)

                                                      33
         Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 34 of 42




        Further, the case on which Plaintiffs rely—Remick v. Manfredy—is distinguishable

because there, the plaintiff asserted in an affidavit that “he conducted the majority of his

negotiation, consulting, and advice services for Manfredy [one of the defendants] out of his

Philadelphia office.” 238 F.3d at 260. But nowhere in Weiser’s declaration did he specifically

aver that he performs the majority of his legal services for prospective clients out of his Firm’s

Pennsylvania office or out of his Pennsylvania residence. (See generally Doc. No. 12-3, Weiser

Decl.) And although Weiser’s 2019 declaration avers that the Firm’s sole office is located in

Pennsylvania (id. at ¶ 11), Hartleib has proffered evidence indicating that as recently as 2017 the

Firm had an office in San Diego, California (see Doc. No. 32, Exs. B, C).14 While we must

construe the evidence in the light most favorable to Plaintiffs and thus accept that at the time

Weiser submitted his declaration in 2019, the Firm did not have an out-of-state office, we still

find that, on the record before us, Remick is distinguishable for the reasons explained above.

Accordingly, we dismiss Count VI for lack of personal jurisdiction.

        Relatedly, Plaintiffs claim that Hartleib interfered with their contractual relationship with

Ross-Williams, the named plaintiff the Firm represented in the Sprint derivative litigation, by

deriding and undermining the Firm to her. (Doc. No. 1 at ¶¶ 238–45.) Again, unlike the plaintiff

in Remick, Weiser does not explicitly aver that he conducted the majority of work for Ross-

Williams (whose case was filed in Kansas) out of Pennsylvania.

        Applied Technology International v. Goldstein—the sole case on which Plaintiffs rely

(Doc. No. 12 at pp. 37–38)—is inapposite. There, the court exercised specific jurisdiction over

one of the defendants who allegedly interfered with a contract between the plaintiff Applied


14
  In their responses to jurisdictional discovery interrogatories, Plaintiffs assert that the California office
was a non-physical, virtual office. (Id. at pp. 18–19.) However, Plaintiffs also admit at one time they had
an employee of their California office. (Id. at p. 39.)


                                                     34
         Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 35 of 42




Technology International (ATI), a Pennsylvania corporation, and an Illinois corporation (Ferris).

2004 WL 2360388, at *3. The court explained that defendant Kilbey had “made sufficient

entries into Pennsylvania for purposes relating to the alleged tortious interference,” including

negotiating a consulting contract with a Pennsylvania resident and meeting with ATI customers

and manufacturers in Pennsylvania, among others. Id. The court found that such contacts

diverted a contract with Ferris from ATI to another entity. Id.

        Unlike the defendant in Applied Technology International, Hartleib did not meet with

Ross-Williams (nor with any of the Firm’s other clients or potential clients) in Pennsylvania, nor

were he or Ross-Williams at any time located in Pennsylvania. Rather, Hartleib, a California

resident who avers he has never visited Pennsylvania, contacted Ross-Williams, who resides in

Michigan. Although Hartleib could have reasonably foreseen that his contacts with Ross-

Williams would have caused harm to Plaintiffs in Pennsylvania, that knowledge standing alone is

insufficient to support personal jurisdiction. See Surgical Laser Tech., Inc. v. C.R. Bard, Inc.,

921 F. Supp. 281, 283 (E.D. Pa. 1996) (holding that Trimedyne had not directed any activity at

Pennsylvania—“no negotiation, no bid, no bargain, no benefit, no breach, no betrayal”—and

explaining that although Trimedyne could have “reasonably foreseen” that its activities “would

cause harm to [the plaintiff] in Pennsylvania, [that] knowledge, standing alone, does not establish

the minimum contacts required for a Pennsylvania court to exercise jurisdiction”). Therefore, we

also dismiss Count VII for lack of personal jurisdiction.15


15
  In their attempts to bolster their argument that we may exercise personal jurisdiction over their tortious
interference claim, Plaintiffs cite to Hartleib’s phone calls and emails to Weiser in “2009, 2011, 2012 and
2016 in order to enter into a business relationship with Plaintiffs – first as a conflicted client, later as
‘consultant’ of questionable legality and propriety.” (Doc. No. 12 at p. 38.) Plaintiffs also assert that
“Hartleib’s intentional entry into the Commonwealth is evident” because Hartleib “share[d] with Weiser
and members of the Law Firm his vicious, snarling ad hominem attacks upon Plaintiffs made to third-
party members of the bench, bar, and media.” (Id.) But Plaintiffs’ reliance on such contacts is
misguided. Plaintiffs do not explain how Hartleib’s early contacts with Weiser are remotely relevant to

                                                     35
         Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 36 of 42




                                                    III.

        In deciding a motion to dismiss for improper venue under Federal Rule of Civil

Procedure 12(b)(3), we must accept all of Plaintiffs’ allegations as true, unless those allegations

are contradicted by Hartleib’s declaration. Bockman v. First Am. Mktg. Corp., 459 F. App’x

157, 158 n.1 (3d Cir. 2012); N. Am. Comm’cns, Inc. v. Eclipse Acqui Inc., Civil Action No. 3:17-

167, 2018 WL 651795, at *4 (W.D. Pa. Jan. 31, 2018). Unlike jurisdictional challenges, when

challenging venue, the defendant bears the burden of showing improper venue. Bockman, 459 F.

App’x at 160 (3d Cir. 2012). When jurisdiction is based on diversity of citizenship, 28 U.S.C.

§ 1391 governs venue. Under § 1391, a plaintiff may bring a case in:

        (1) a judicial district where any defendant resides, if all defendants reside in the
        same State; (2) a judicial district in which a substantial part of the events or
        omissions giving rise to the claim occurred, or a substantial part of property that is
        the subject of the action is situated, or (3) a judicial district in which any
        defendant is subject to personal jurisdiction at the time the action is commenced,
        if there is no district in which the action may otherwise be brought.

28 U.S.C. § 1391(a)(1)–(3); see also Bockman, 459 F. App’x at 160. Here, both parties agree

that the only way venue is proper in the Eastern District is if § 1391(a)(2) applies (i.e., if a

substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred in this

District).16


Plaintiffs’ tortious interference of contract claim, which hinges entirely on Hartleib’s contacts with Ross-
Williams. Nor do Plaintiffs explain how Hartleib’s disparagement of them to other judges, attorneys, and
the media affected their contract with Ross-Williams. (Compare id. with Doc. No. 1 at ¶¶ 241–42 (citing
to Hartleib’s call with, and subsequent email to, Ross-Williams).)
16
   During oral argument, Hartleib conflated the personal jurisdiction and venue standards. For example,
in summarizing his reasons for moving to dismiss for lack of personal jurisdiction and improper venue,
his counsel stated, “I think I can sum up at this point, Your Honor, just by emphasizing again to consider
whether my client’s minimal contacts here are substantial within the context of this lawsuit.” (Oral
Argument Tr. 21:17–20.) In Plaintiffs’ counsel’s words, this was “game, set, match” (Oral Argument Tr.
22:21–23:12) in that Hartleib arguably conceded that this Court has personal jurisdiction. This is so
because the test for specific jurisdiction is whether a defendant has sufficient minimum contacts with the
forum so as to not offend notions of fair play and substantial justice. On the other hand, the test for venue
under § 1391(a)(2) is whether a substantial part of the acts or omissions giving rise to the claim occurred

                                                     36
         Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 37 of 42




        As the Third Circuit explained in Cottman Transmission Systems, Inc. v. Martino, “the

statutory language of [§ 1391(a)(2)] favors the defendant in a venue dispute by requiring that the

events or omissions supporting a claim be ‘substantial.’ Events or omissions that might only

have some tangential connection with the dispute in litigation are not enough.” 36 F.3d 291, 294

(3d Cir. 1994). “Substantiality is intended to preserve the element of fairness so that a defendant

is not haled into a remote district having no real relationship to the dispute.” Id. Further, in

determining whether a substantial part of the events or omissions giving rise to a cause of action

occurred in a particular district, “[t]he test . . . is not the defendant’s ‘contacts’ with a particular

district, but rather the location of those ‘events or omissions giving rise to the claim.’” Id.; see

also Bockman, 459 F. App’x at 160.

        However, contrary to Hartleib’s belief that a district in California would be a more

appropriate venue17 (see, e.g., Doc. No. 32 at pp. 1–2), “Section 1391(b) does not require this

Court to determine the ‘best’ forum, or ‘the forum with the most substantial events.’ In fact,

venue may be proper in more than one district. It is necessary ‘only that a substantial part of the




in the district. While we do not give weight to this concession for purposes of our personal jurisdiction
ruling, such conflation rendered it necessary for us to address this distinction.
17
  We would be remiss to not address Plaintiffs’ equally controvertible belief that venue is not proper
elsewhere. When questioned on where this case should be transferred if we found that venue is improper
here, Plaintiffs replied,

        But then the interesting question, Your Honor, that I would raise to the Court which I
        think also suggests why venue is appropriate here, is where would that venue be? . . . Is
        it California, which I would suggest strenuously it is not just because that is where Mr.
        Hartleib lives? Where is an appropriate forum if it is not the Commonwealth?

(Oral Argument Tr. 36:24–37:10; see also id. at 38:10–16 (“[There] would be no cause whatsoever for it
to be in the California District Court. So if it . . . weren’t Pennsylvania, then arguably, you know, Kansas
would be the only other place that would seem to have some gravity[.]”) But, despite Plaintiffs’
protestations to the contrary, under § 1391, venue is indisputably proper in the California district in which
Hartleib resides. See 28 U.S.C. § 1391(a)(1).


                                                     37
        Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 38 of 42




events occurred here.’” Lannett Co., Inc. v. Asherman, Civil Action No. 13-2006, 2014 WL

716699, at *4 (E.D. Pa. Feb. 24, 2014) (citations omitted); see also id. at *3 (“Because § 1391

does not require a majority of the events take place here, nor that the challenged forum be the

best forum for the lawsuit to be venued, it is irrelevant that a more substantial part of the events

took place in another district, as long as a substantial part of the events took place in [this]

district as well. At bottom, the substantiality inquiry is more qualitative than quantitative.”

(internal quotation marks and citations omitted)); Leone v. Cataldo, 574 F. Supp. 2d 471, 483–84

(E.D. Pa. Aug. 11, 2008) (“‘The fact that substantial activities took place in district B does not

disqualify district A as proper venue as long as substantial activities took place in A, too.

Indeed, district A should not be disqualified even if it is shown that the activities in district B

were more substantial, or even the most substantial.’” (quoting the Commentary following the

revisions to § 1391)). When deciding venue, a court “does ‘not [look] to a single triggering

event prompting the action, but to the entire sequence of events underlying the claim.’” Id.

(quoting Uffner v. La Reunion Francaise, 244 F.3d 38, 42 (1st Cir. 2001)).

Count II: Abuse of Process

       The crux of Plaintiffs’ abuse of process claim is that Hartleib has misused the legal

process by inserting himself into litigations in which they were involved throughout the country,

all of which stemmed from the Sprint derivative action in Kansas, Hartleib’s opposition to the

settlement, and the court’s ruling awarding only 10% of the attorneys’ fees requested.

Specifically, Plaintiffs cite to Hartleib’s repeated, unsuccessful attempts to vacate the protective

order entered against him in the Sprint derivative action, threats to oppose lead counsel

appointment motions by the Firm, attacks on the Firm’s billing practices to other courts, and

decision to file a malpractice suit against Plaintiffs. (Doc. No. 12 at pp. 29–30.)



                                                  38
        Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 39 of 42




       In determining whether Plaintiffs’ abuse of process claim is properly venued, we must

consider out of which lawsuits or actions Plaintiffs’ claim arose. For example, in Tucker v.

Interscope Records, No. 98-4288, 1999 WL 80363 (E.D. Pa. Feb. 17, 1999), the plaintiffs

asserted malicious prosecution and abuse of process claims in the Eastern District of

Pennsylvania, and their claims arose out of two lawsuits that had been filed against one of the

plaintiffs in the Central District of California. Id. at *1. The court concluded that venue was

improper, reasoning that a substantial portion of the events did not take place in the Eastern

District. Id. at *2. The court explained:

       All of the events alleged in Plaintiffs’ complaint relate to the allegedly tortious
       prosecution of the California lawsuits instituted against Mrs. Tucker, [one of the
       plaintiffs]. Those lawsuits were litigated in the Central District of California and
       the alleged abuse of process about which Plaintiffs complain, such as the notices
       of deposition for Mrs. Tucker’s depositions, were issued in the Central District of
       California. None of the discovery in those cases . . . took place within the Eastern
       District of Pennsylvania.

Id. Although the plaintiffs pointed to a few activities that occurred within the district (e.g.,

defendants’ private investigators investigating the plaintiffs; circulation of an advertisement in a

paper that allegedly contained a “thinly veiled death threat” against one of the plaintiffs), the

court found that those events were only tangentially connected to the instant lawsuit. Id.; see

also Farkas, 2014 WL 550594, at *23 (holding that venue was improper and reasoning that “a

substantial portion of the events giving rise to [the] abuse of process claim occurred in Mifflin

County, as that is where the Replevin action [that provided the basis for the abuse of process

claim] was brought”); accord. Cmty. Surgical Supply of Toms River, Inc. v. Medline DiaMed,

LLC, Civil Action No. 11-00221 (GEB)(TJB), 2011 WL 3235706, at *3–4 (D.N.J. July 28, 2011)

(“Neither party submitted, nor has this Court found, authority in this District regarding claims for

malicious use of process filed in a different venue from where the claim has been filed . . . [A]s

the events giving rise to this claim involve the use of process related to the TRO Action in Ohio,
                                                  39
        Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 40 of 42




New Jersey is not the proper venue[.]”).

       We are persuaded by these cases and observe that Plaintiffs’ claims do not arise out of

any lawsuit in the Eastern District of Pennsylvania—rather, they primarily arise out of the Sprint

derivative action in Kansas and Hartleib’s civil action against Plaintiffs in Kansas. And none of

the other lawsuits (e.g., Big Lots or Equifax) in which Hartleib attacked Plaintiffs’ billing

practices occurred in this District either. Most importantly, the parties do not identify a single

act or omission that occurred in the Eastern District—let alone a substantial amount. Although

we certainly appreciate Plaintiffs’ argument that Hartleib should not be permitted to gallivant

across the country, inserting himself into litigations in which Plaintiffs are involved, and then be

immune from being haled into court here, we are constrained by the case law and, on the facts

before us, simply cannot find that the substantial threshold has been reached here. Accordingly,

we dismiss Count II for improper venue.

Counts III and IV: Defamation and IIED

       “[V]enue will not be proper in a district for a defamation claim if injury is the only event

occurring in that district.” Lomanno v. Black, 285 F. Supp. 2d 637, 642 (E.D. Pa. 2003) (citing

DaimlerChrysler Corp. v. Askinazi, No. CIV.A. 99-5581, 2000 WL 822449, at *6 (E.D. Pa. June

26, 2000)). “Injury in conjunction with another event, however, may make” venue proper.

DaimlerChrysler, 2000 WL 822449, at *6. In defamation cases, “courts have repeatedly held

that venue is proper in a district in which the allegedly defamatory statement was published,

particularly if the injury was suffered in the same district.” Id. (collecting cases).

       For example, in DaimlerChrysler Corp. v. Askinazki, the court held that a substantial

portion of events giving rise to the counterclaims occurred in the Eastern District of

Pennsylvania and that venue was proper, reasoning that although the allegedly defamatory



                                                  40
         Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 41 of 42




statements were made in Michigan, they were published in the Eastern District of Pennsylvania

and the publication caused injury to the counterclaimant’s reputation there. Id. at *7; see also

Emekekwue v. Agwuegbo, Civil Action No. 1:12-cv-1503, 2012 WL 5386279, at *6 (M.D. Pa.

Nov. 1, 2012) (“[V]enue is proper in this district. [The plaintiff] resided in the Middle District of

Pennsylvania when [the defendant] allegedly sent the defamatory email. The brunt of [the

plaintiff’s] alleged harm likely has been felt in this district because this is where he . . .

reside[s] . . . Further, the email directly discusses actions alleged to have taken place in

Pennsylvania.”); cf. Lomanno, 285 F. Supp. 2d at 642–43 (finding that venue was improperly

laid within the Eastern District of Pennsylvania for the defamation claim, where the allegedly

defamatory statements were made in Virginia and no party asserted that those statements were

published in Pennsylvania); Dobrick-Pierce v. Open Options, No. 2:05CV1451, 2006 WL

2089960, at *6 (W.D. Pa. July 25, 2006) (holding that venue was improper in the Western

District of Pennsylvania for the defamation claim, where the plaintiff failed to allege any facts

indicating that the allegedly defamatory statements were published in Pennsylvania and only

identified communications between Texas and Illinois, and Texas and Virginia).

        Here, it is undisputed at least some of the allegedly defamatory statements were

published in Pennsylvania—the emails Hartleib sent to Abelson and Detective Goggin, both of

whom he knew were located in Pennsylvania, and to attorney Yates. Further, Plaintiffs allege

that as a Pennsylvania based-business and business owner, respectively, the Firm and Weiser

have suffered injury within Pennsylvania. Accordingly, we find that a substantial portion of

events giving rise to Plaintiffs’ defamation claim occurred in Pennsylvania and that venue is

proper here.18


18
  In addition, Plaintiffs allege that after receiving a “tip” from Hartleib “about Silow’s disbarred status
and role as a document reviewer in the Sprint Derivative Action,” the Wall Street Journal published an

                                                     41
        Case 2:19-cv-02728-KSM Document 35 Filed 10/09/20 Page 42 of 42




        For similar reasons, we find that a substantial part of the events giving rise to Weiser’s

IIED claim occurred in the Eastern District of Pennsylvania in light of the fact that Hartleib

directed so many of his email diatribes to Weiser here, where then Weiser allegedly suffered

emotional distress. Therefore, we find venue is also proper on the IIED claim.

                                                   VI.

        For the foregoing reasons, we dismiss Counts I, V, VI, and VII (vexatious litigant order,

negligent misrepresentation, intentional interference with contractual relations, and tortious

interference) for lack of personal jurisdiction and Count II (abuse of process) for improper

venue. We deny Hartleib’s motion as to Counts III (defamation) and IV (IIED).

        An appropriate order follows.




article entitled, “One Lawyer, 6,905 Hours Leads to $1.5 Million Bill in Sprint Suit,” which was then
picked up by nearly one hundred media outlets. (Doc. No. 1 at ¶¶ 85–87.) Hartleib does not refute this in
his affidavit. Viewing the Plaintiffs’ allegations in the light most favorable to them, the Wall Street
Journal article also provides further support to our holding that venue is proper over the defamation
claim. See DaimlerChrysler, 2000 WL 822449, at *7 (“There is no dispute that although Goldfarb’s
statements were actually made in Michigan, they were published in this district in the form of articles
based on the press release, the Wall Street Journal article, and the American Lawyer article. Goldfarb
argues that this publication is tangential in nature . . . because he participated in the interviews that
formed the basis of the Wall Street Journal . . . . article[] . . . We find Goldfarb’s reasoning
unpersuasive.”). Notably, even Hartleib states that such an at-issue, widely-published article (which he
refers to as a New York Post article) would “obviously” be a “big deal” and substantial “if, in fact, it is
defamatory.” (Oral Argument Tr. 17:4–6; see also id. at 17:19–25 (“An article that was published in the
New York Post or one of their publications, I don’t know if it was the actual periodical, off the top of my
head. Those are really the three many [sic] things I would call the substantial pieces and nuggets of the
Plaintiffs’ claim.”).)


                                                    42
